Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 5 and 8 are allowable. Claims 6 and 7, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on May 20th 2019, is hereby withdrawn and claims 6-7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-3 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior art, Sekuma et al (US 2005/0123667 A1) discloses a powdered fat composition to be used in foods and beverages, wherein the powdered fat composition comprises 15 to 79.9 wt% of a fat/oil comprising glycerides having 8-24 carbon atoms unsaturated fatty acids, of which 5wt%-84.9wt% are triglycerides, 0.1 to 5% are monoglycerides and 15wt% to 94.9wt% are diglycerides, with one or more of the fatty acids maybe saturated for flavor purposes and less than 10wt% of the fatty acids have 12 carbon atoms or less (see Sekuma abstract; paragraphs [0010]-[0017], [0023], [0025], [0030] and [0033]). Hiroyuki (WO 2009/118968 A1-Machine translated) discloses incorporating into food and/or beverage medium-chain fatty-acid triglyceride composition comprising only one or more saturated fatty acids with 8, 10 and 12 carbon atoms in order to induce satiety (see Hiroyuki, abstract; page 3).
Furthermore, Sekuma discloses that the powdered fat composition comprises 20 to 84.9 wt% of at least two powder forming basses such as dextrin with a dextrin equivalent value of 10-30 and octenyl succinate ester modified starch (see Sekuma abstract; paragraphs [0010]-[0015] and [0036]), but fails to disclose two different octenyl succinate ester modified starches with different viscosity profiles. NPL Wang et al., “Physicochemical properties of octenyl succinic anhydride-modified potato starch with different degrees of substitution”, discloses that dry encapsulation of fat with octenyl succinate ester modified starches (‘OSA’) is known (see Wang, abstract; section 4.1.3). Wang abstract, sections 4.13, 4.1.4 and 4.2.2). Moreover, while Wang discloses combining OSA modified starches with lower molecular weight products, such as dextrose syrup, or hydrolyzed native starches, to overcome production difficulties and inferior powdered fat products with unpredictable stability due to the very high viscosities, Wang discloses that even hydrolyzed OSA modified starches have much higher viscosities than native starches (see Wang sections 4.13, 4.2.2). Accordingly, even if a skilled artisan would have been motivated to modify Sekuma and use the MCT from Hiroyuki instead of the elaborated fat composition in Sekuma, and of combining one OSA modified starch with dextrin (i.e., a low molecular weight product) a skilled artisan would not have been motivated to use two different OSA modified starches with the two different viscosity profiles and the dextrin as recited in claim 1.
	Moreover, in view of the fact the process of preparing the powdered fat recited in claims 6-7 depend from and/or require all the limitations of allowable claims 1-3, 5 and 8, and since the rejections of record are untenable, claims 1-3 and 5-8 are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Assaf Zilbering /AZ/
Examiner, Art Unit 1792



/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792